PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(5) (To Prospectus Dated October 10, 2008) Registration No. 333-153715 $50,000,000 Common Shares of Beneficial Interest We have entered into a sales agreement with Robert W. Baird & Co. Incorporated relating to the common shares of beneficial interest offered by this prospectus supplement and the accompanying prospectus. In accordance with the terms of the sales agreement, and except as noted below, we may offer and sell our common shares of beneficial interest, no par value per share, with an aggregate public offering price of up to $50,000,000 from time to time through Robert W. Baird & Co. Incorporated as our agent for the offer and sale of the common shares. Our common shares are listed on the NASDAQ Global Select Market under the symbol “IRET.” The last reported sale price of our common shares on the NASDAQ Global Select Market on April 7, 2009 was $9.67per share. Sales of our common shares, if any, under this prospectus supplement and the accompanying prospectus may be made in negotiated transactions or transactions that are deemed to be “at the market offerings” as defined in Rule 415 under the Securities Act of 1933, including sales made directly on the NASDAQ Global Select Market or sales made to or through a market maker other than on an exchange. To the extent that we sell our common shares in other transactions that are deemed to be “at the market offerings” pursuant to one or more sales agreements with other agents, the number of our common shares available for sale under this prospectus supplement and the accompanying prospectus will not be reduced by the number of common shares sold by the other agents. Robert W.
